Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Qiong Zhao on 05/11/2022.

The application has been amended as follows: 
Claim 10 is amended as follows: at line 1, delete “1” and insert --11--
Claim 18 is amended as follows: at line 1, delete “A” and insert --The-- , then after “ceramic structure”, insert --of claim 11--


Election/Restrictions
Claim 11 is allowable. The restriction requirement between inventions I and II, as set forth in the Office action mailed on 10/29/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/29/2021 is withdrawn.  Claim 10, directed to a process for preparing a composite material of claim 11, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
Examiner notes the amendments filed 04/07/2022 have overcome all outstanding rejections under 112(b) and 112(d). 
Reasons for Allowance
Claims 2-7 and 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 11 is directed towards a composite unibody structure that seamlessly transitions from an opaque portion to a translucent or transparent portion in a graded composition, the composite unibody structure comprising an advanced ceramic-glass composite structure with varying ratios of a geopolymer or an alkali-activated binder (AAB) material to glass across a length and/or depth of the composite unibody structure, the composite unibody structure comprising: the opaque portion made from a composition having a first ratio of the geopolymer or alkali-activated binder (AAB) material to the glass; the translucent or transparent portion made from a composition having a second ratio of the geopolymer or alkali-activated binder (AAB) material to the glass, the first ratio higher than the second ratio; and a transition portion that seamlessly transitions as a graded composition from the opaque portion to the translucent or transparent portion along a gradual gradient from the first ratio to the second ratio; wherein the composite unibody structure is arranged in the graded composition and then sintered.
The closest prior art is considered to be to Steatit Magnesia AG (GB504177, hereinafter referred to as Magnesia). Magnesia discloses a ceramic material such as porcelain connected to a glass part by direct fusion (see Magnesia at Col. 1, lines 11-13). However, Magnesia fails to disclose or make obvious the opaque portion made from a composition having a first ratio of the geopolymer or alkali-activated binder (AAB) material to the glass; the translucent or transparent portion made from a composition having a second ratio of the geopolymer or alkali-activated binder (AAB) material to the glass, the first ratio higher than the second ratio; and a transition portion that seamlessly transitions as a graded composition from the opaque portion to the translucent or transparent portion along a gradual gradient from the first ratio to the second ratio. As such, it is the Examiner’s opinion that the cited prior art neither teaches nor fairly suggests the composite unibody structure as claimed in independent claim 11.
All claims not specifically addressed are allowed due to their dependence on an allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731